 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     AARON HARRIS,                                     CASE NO. C18-134 BHS
 8
                              Plaintiff,               ORDER DENYING PLAINTIFF’S
 9          v.                                         MOTION TO COMPEL IN PART,
                                                       REQUESTING STATUS REPORT,
10   NATIONAL RAILROAD PASSENGER                       AND RENOTING MOTION
     CORPORATION,
11
                              Defendant.
12

13
            This matter comes before the Court on Plaintiff Aaron Harris’s (“Harris”) motion
14
     to compel insurance discovery. Dkt. 92.
15
            On January 17, 2018, Harris filed a complaint against Defendant National
16
     Railroad Passenger Corporation (“Amtrak”) asserting claims for injuries sustained during
17
     a train derailment. Dkt. 1-2. On January 29, 2018, Amtrak removed the matter to this
18
     Court. Dkt. 1.
19
            During discovery, Harris requested Amtrak produce “all insurance or indemnity
20
     agreements or policies, as well as any document affecting coverage (i.e. tenders,
21
     reservations of rights, denials, no limits, etc.).” Dkt. 93 at 6. On June 27, 2019, Harris
22


     ORDER - 1
 1   filed the instant motion requesting that the Court “compel Amtrak to fully disclose all

 2   remaining insurance limits and produce all documents responsive to” his request. Dkt. 92

 3   at 3. Harris argues that Amtrak’s settlements with other injured passengers is responsive

 4   to this request because “they may reduce the available insurance as well as the funds

 5   remaining under the statutory cap on liability, 49 U.S.C. § 28103.” Id. at 2.

 6             On July 8, 2019, Amtrak responded. Dkt. 97. First, Amtrak asserts that it “is in

 7   the process of providing the insurance ‘tower’ listing the various layers of its insurance

 8   coverage for this accident, which is far in excess of the $295 million liability cap on

 9   passenger claims.” Id. at 1. Regarding settlements, Amtrak asserts that it will produce

10   the total amount of settlements such that Harris will know the effect of those settlements

11   on the statutory cap but opposes producing information on each individual settlement. Id.

12   at 2–3.

13             On July 12, 2019, Harris replied and argued that he is entitled to information as to

14   each individual settlement. Dkt. 99. On July 17, 2019, Amtrak filed a surreply asserting

15   that (1) on July 10, 2019, it finally produced all of its insurance information and (2) on

16   July 15, 2019, it “sent a letter to Plaintiff’s counsel containing the total amount that

17   Amtrak has expended on passenger claims under the statutory cap to date.” Id. at 1–2.

18             In this case, there are two separate issues. First, it is unclear whether Amtrak’s

19   delayed production satisfies Harris’s request for insurance information. On this issue, the

20   Court requests a joint status report explaining whether Court intervention is necessary.

21             Second, the parties dispute Harris’s entitlement to individual settlement

22   information. On this issue, the Court finds that Harris’s current request is beyond the


     ORDER - 2
 1   scope of his discovery request. Thus, even if he is entitled to this information, he did not

 2   specifically ask for it in his discovery request. To the extent Harris’s motion seeks this

 3   individual information, the Court DENIES the motion in part.

 4          The parties shall file a status report no later than August 2, 2019. Failure to file a

 5   report or otherwise respond will result in denial of the motion. The Clerk shall renote the

 6   motion for consideration on the Court’s August 2, 2019 calendar.

 7          IT IS SO ORDERED.

 8          Dated this 29th day of July, 2019.

 9

10

11
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
